In a proceeding to validate a certain authorization designating one Calvin Williams as the candidate of the Republican Party in the General Election to be held on November 5, 1974 for the public office of Member of the Assembly for the 56th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County, entered October 9, 1974, which grantéd the application. Judgment affirmed, without costs. We do not pass upon the question of the propriety of the taking of this appeal. Consideration of that issrié would delay the determination of this matter, añd, in the interest of justice, the appeal should' be determined without delay. Shapiro, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.